Citation Nr: 1315206	
Decision Date: 05/08/13    Archive Date: 05/15/13

DOCKET NO.  09-30 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to nonservice-connected pension.

2.  Entitlement to special monthly pension.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Moore, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1952 to October 1954.

These matters comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which denied service connection for bladder cancer, prostate cancer, bleeding stomach, bleeding from bowels, skin cancer, and lumbar strain with degenerative arthritis; and denied entitlement to special monthly pension.  In December 2008, the Veteran submitted a notice of disagreement and subsequently perfected his appeal in August 2009.

While the Veteran did request a Central Office hearing on his August 2009 VA Form 9, in a subsequent communication received in September 2010, he withdrew his request for a Board hearing.  Accordingly, the Veteran's hearing request is considered withdrawn.  See 38 C.F.R. § 20.704(e) (2012).

In October 2010, the Board denied the Veteran's claims for service connection for skin cancer, bladder cancer, and prostate cancer, and remanded his claims for service connection for a gastrointestinal disability, service connection for a lumbar spine disability, special monthly pension, and nonservice-connected pension.  A March 2012 rating decision from the Nashville RO granted service connection for diverticulosis and lumbar disc disease.  These grants of service connection are considered full grants of the benefits on appeal for these claims.  As such, the claims of entitlement to service connection for a gastrointestinal disorder and a lumbar spine disorder are no longer before the Board.  See generally Grantham v. Brown, 114 F.3d 115 (Fed. Cir. 1997); Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).

In June 2012, the Board again remanded the Veteran's claims of entitlement to a nonservice-connected pension and special monthly pension to the Appeals Management Center (AMC) for further evidentiary development, including contacting the Veteran to request updated information on his income and medical expenses, including sending him the appropriate VA forms to complete.  The Board is obligated by law to ensure that the AMC complies with its directives; where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  See Stegall v. West, 11 Vet. App. 268 (1998).

A review of the record reflects that the AMC sent the Veteran a letter requesting that he complete the enclosed VA Form 21-0516-1 (Improved Pension Eligibility Verification Report) and VA Form 21-8416 (Medical Expense Report) in November 2012.  The Veteran did not respond to this letter or provide a completed VA Form 21-0516-1 or 21-8416.  Accordingly, all remand instructions issued by the Board have been complied with and these matters are once again before the Board.

Please note that this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  See 38 U.S.C.A. § 7107(a)(2) (West 2002).  


FINDINGS OF FACT

1.  The Veteran has not fully complied with income and net worth reporting requirements that would allow for a determination that he is entitled to nonservice-connected pension.

2.  As the Veteran is not entitled to receive nonservice-connected pension benefits, there is no basis for an award of special monthly pension.


CONCLUSIONS OF LAW

1.  The legal requirements for entitlement to payment of nonservice-connected pension have not been met.  38 U.S.C.A. §§ 1503, 1506, 1521, 1522, 5107(b) (West 2002); 38 C.F.R. § 3.23, 3.252, 3.271, 3.272, 3.274, 3.277, 3.342 (2012).

2.  The claim of entitlement to special monthly pension based on the need for the regular A&A of another person or housebound status is without legal merit.  38 U.S.C.A. §§ 1502, 1503, 1521 (West 2002); 38 C.F.R. § 3.351, 3.352 (2012). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  While the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act of 2000 (VCAA)

The facts are not in dispute; resolution of the claims is wholly dependent on interpretation of the applicable laws and regulations used in determining countable income for nonservice-connected pension benefits.  Accordingly, VA's duties to notify and assist are inapplicable.  See Smith v. Gober, 14 Vet. App. 227, 231-32 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002); see also 38 C.F.R. §§ 3.159(b)(3)(ii) (VCAA notice not required when, as a matter of law, entitlement to the benefit claimed cannot be established), 3.159(d)(3) (VA will refrain from or discontinue assistance with regard to a claim requesting a benefit to which the claimant is not entitled as a matter of law).

II. Merits of the Claims

A. Nonservice-Connected Pension

Pursuant to 38 U.S.C.A. § 1521(a), improved (nonservice-connected) pension is a benefit payable by VA to a veteran of a period of war who is permanently and totally disabled from non-service-connected disability not the result of the veteran's willful misconduct.  Basic entitlement exists if, among other things, the veteran's income is not in excess of the applicable maximum allowable pension rate specified in 38 C.F.R. § 3.23, as changed periodically and reported in the Federal Register.  See 38 U.S.C.A. § 1521 (West 2002); 38 C.F.R. § 3.3(a)(3) (2012).  The maximum annual pension rate (MAPR) is periodically increased from year to year.  See 38 C.F.R. § 3.23(a) (2012).  The maximum rates for improved pension shall be reduced by the amount of the countable annual income of the veteran.  See 38 U.S.C.A. § 1521 (West 2002); 38 C.F.R. § 3.23(b) (2012).

In determining annual income, all payments of any kind or from any source (including salary, retirement or annuity payments, or similar income, which has been waived) shall be included except for listed exclusions.  See 38 U.S.C.A. § 1503(a) (West 2002); 38 C.F.R. §§ 3.260, 3.261, 3.262, 3.271(a) (2012).  Income from the Social Security Administration (SSA) and VA compensation benefits are not specifically excluded under 38 C.F.R. § 3.272.  Such income is therefore included as countable income.  Medical expenses in excess of five percent of the MAPR, which have been paid, may be excluded from an individual's income for the same 12-month annualization period to the extent they were paid.  See 38 C.F.R. § 3.272(g)(1)(iii) (2012). 

Under 38 C.F.R. § 3.272, the following shall be excluded from countable income for the purpose of determining entitlement to improved pension: welfare; maintenance; VA pension benefits, payments under Chapter 15, including accrued pension benefits; reimbursement for casualty loss; profit from sale of property; joint accounts (accounts in joint accounts in banks and similar institutions acquired by reason of death of the other joint owner); and medical expenses in excess of five percent of the MAPR, which have been paid.

As a condition of granting or continuing pension, the Department of Veterans Affairs may require from any person who is an applicant for or a recipient of pension such information, proofs, and evidence as is necessary to determine the annual income and the value of the corpus of the estate of such person, and of any spouse or child for whom the person is receiving or is to receive increased pension (such child is hereinafter in this section referred to as a dependent child), and, in the case of a child applying for or in receipt of pension in his or her own behalf (hereinafter in this section referred to as a surviving child), of any person with whom such child is residing who is legally responsible for such child's support.  See 38 U.S.C.A. § 1506 (West 2002); 38 C.F.R. § 3.277(a) (2012).

The term eligibility verification report (EVR) means a form prescribed by the Secretary that is used to request income, net worth, dependency status, and any other information necessary to determine or verify entitlement to pension.  An individual who applies for or receives pension shall, as a condition of receipt or continued receipt of benefits, furnish VA an EVR upon request.  See 38 C.F.R. § 3.277(c)(1), (3) (2012).  If VA requests that a claimant or beneficiary submit an EVR but he or she fails to do so within 60 days of the date of the VA request, the Secretary shall suspend the award or disallow the claim.  See 38 C.F.R. § 3.277(d) (2012).

The Veteran submitted an EVR (VA Form 21-0516-1 Improved Pension Eligibility Verification Report) in May 2008.  On this form, he claimed that his only income was $1107 per month in SSA benefits, equaling approximately $13,284 per year.  He also claimed Medicare Part B expenses of $145 per month.  However, the only SSA benefit statement he submitted, from benefit year 2006, showed $14,217 in total benefits.  Notably, it showed $1594 for Medicare Part B as a payment to the Veteran, not a medical expense.  Additionally, a March 2012 rating decision granted VA disability benefits which must be considered in the calculation of the Veteran's countable income.  In light of these discrepancies and the lack of updated EVRs or other information, a November 2012 letter from VA requested that the Veteran submit EVRs for the periods of May 20, 2008 to May 31, 2009, June 1, 2009 to December 31, 2009, January 1, 2010 to December 31, 2010, January 1, 2011 to December 31, 2011, and January 1, 2012 to the present.  The November 2012 letter included the appropriate EVR forms.  As noted in the introduction, the Veteran failed to respond to this letter.  There is no evidence to indicate that he did not receive the November 2012 letter.  Significantly, he (through his representative) responded to a January 2013 supplemental statement of the case which was sent to the same address as the November 2012.

In light of the above, the Board finds that nonservice-connected pension benefits are not warranted.  The Veteran was asked to submit EVRs to verify his income, including any relevant changes.  As discussed above, VA may require any pension applicant or beneficiary to submit an EVR as a condition of receiving or continuing to receive their pension benefits.  In this case, VA informed the Veteran that he needed to submit EVRs for the periods on appeal.  However, he failed to do so within 60 days of VA's request, or at any time since.  As the Veteran has not submitted the requested information, the Board finds that he has not fully complied with the reporting requirements.  Accordingly, his claim for nonservice-connected pension is denied.  See 38 C.F.R. § 3.277(d) (2012).

B. Special Monthly Pension

Special monthly pension is simply an increased level of VA pension benefits that is payable to a veteran by reason of need for aid and attendance or by reason of being housebound.  See 38 U.S.C.A. § 1521 (West 2002); 38 C.F.R. § 3.351 (2012).  As discussed in detail above, the Veteran is not entitled to receive nonservice-connected pension.  As he is not entitled to nonservice-connected pension, he is not eligible to receive such pension at a higher, special monthly rate under 38 C.F.R. § 3.351.  Accordingly, his claim for special monthly pension must also be denied.




ORDER

Entitlement to nonservice-connected pension is denied.

Entitlement to special monthly pension is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


